Citation Nr: 0413158	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 50 percent evaluation for post-
traumatic stress disorder (PTSD), effective from August 31, 
2000.  Although not currently a matter at issue, the Board 
notes that the RO also awarded the veteran a temporary total 
evaluation for the period from November 6, 2000 to December 
31, 2000, for hospitalization for treatment of his service-
connected PTSD, pursuant to 38 C.F.R. § 4.29 (2003).

In correspondence dated September 2003, the veteran's 
representative indicated that the veteran desired to file a 
claim for a total rating for individual unemployability due 
to service-connected disability.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
psychiatric symptomatology which included depression, 
intrusive thoughts, memory flashbacks, recurring nightmares, 
socially avoidant behavior, impaired impulse control and 
aggressive outbursts, short-term memory problems and problems 
with concentration, and panic attacks occurring 2 to 3 times 
per week, that produce occupational and social impairment 
with severe deficiencies in his vocational and social 
spheres.




CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

In correspondence dated in November and December 2003, the RO 
provided the veteran and his representative with express 
notice of the provisions of the VCAA as it pertained to the 
appellant's claim for a rating increase for service-connected 
PTSD.  The letter provided an explanation of how VA would 
assist the claimant in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his increased rating 
claim and has been provided opportunities to submit such 
evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  The veteran's VA medical records have been obtained 
and associated with the claims file.  He has also been 
scheduled for VA psychiatric examinations in December 2000 
and October 2002 which address the claim on appeal.  Finally, 
the Board notes that the veteran has not taken the 
opportunity to identify any additional, relevant evidence 
that has not otherwise been requested or obtained by VA in 
the months since receiving notice of the provisions of the 
VCAA in November 2003.  The Board concludes that the veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him, in fundamental compliance with the 
duty to assist provisions of the VCAA.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  The record is 
sufficiently developed for purposes of rating the veteran's 
service-connected disability for the time period at issue.  
Therefore, as a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

In the case of Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Unfortunately, notice to 
the veteran was not done until later in the claims process.  
However, the Court decision does not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.  The VCAA provisions have been 
considered and complied with in this case.  There is no 
indication that there is additional evidence to obtain or 
that there is additional notice that should be provided.  
Moreover, there has been a complete review of all of the 
evidence.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the appellant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of the issue on 
appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).



Factual Background

The veteran's service records indicate that he was exposed to 
combat-related stressors during active duty in Vietnam.  
Based on this evidence and a confirmed psychiatric diagnosis 
of PTSD, by RO decision of November 2002 he was granted 
service connection and a 50 percent evaluation for PTSD, 
effective from August 31, 2000, the date on which he filed 
his original claim for VA compensation for this disability.  
See 38 C.F.R. § 3.400 (2003); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

The medical evidence shows that the veteran first began 
seeking psychiatric counseling at VA in August 2000.  Prior 
to then, he had no history of psychiatric treatment.  He was 
provisionally diagnosed with PTSD in September 2000.  
Counseling reports for the period from August 2000 to early 
December 2000 show that the veteran related a history of 
having been steadily employed until 1991, when he stopped 
working as a professional truck driver after witnessing a 
fatal traffic accident that reawakened traumatic, combat-
related memories of events which occurred during his period 
of active duty and, according to his accounts, adversely 
affected his ability to concentrate on his work.  The veteran 
reported having intrusive thoughts, memory flashbacks and 
recurring nightmares related to these traumatic memories.  
His treatment consisted of counseling, group therapy, in 
which he was an active participant, and psychotropic 
medication.

The veteran was admitted for inpatient VA psychiatric 
treatment for PTSD from November to December 2000.  His pre-
admission screening report shows that he was not deemed to be 
a danger to himself or others.

During the veteran's hospitalization he was examined on 
December 11, 2000.  The report of this examination shows that 
his PTSD was manifested by intrusive thoughts, memory 
flashbacks and recurring nightmares related to his 
experiences in Vietnam.  He had disturbed sleep and problems 
controlling his anger which occasionally resulted on 
outbursts of aggression.  He deliberately avoided stimuli 
which reminded him of his traumatic experiences.  His PTSD 
induced him to frequently check the locks and overall 
security of his home.  He was in a long-term marital 
relationship with a family, but was socially withdrawn.  On 
mental status examination, he was casually dressed and 
presented a well-groomed appearance.  His mood was depressed 
and he was occasionally tearful during the interview.  He 
reported that he frequently neglected his personal hygiene.  
He was oriented on all spheres and displayed no evidence of 
hallucinations, delusional thinking or thought disorder.  He 
denied having homicidal or suicidal ideation.  He reported 
experiencing panic attacks 2 to 3 times per week which were 
partially minimized with medication.  He reported having 
short-term memory problems and problems with concentration.  
There was no evidence of other inappropriate behavior or 
impairment.  His judgment and insight were good and he was 
deemed competent to manage his own finances.  The diagnoses 
included PTSD.  The examiner's opinion was that PTSD severely 
interfered with the veteran's social and vocational 
functioning and ability to enjoy life.  It was also noted 
that the veteran also had depression which was related to 
PTSD and based on his perceived shortcomings in being able to 
manage his PTSD symptoms.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 40.

The claims file includes the report of a VA evaluation which 
was conducted by a clinical psychologist on October 30, 2002.  
This report shows that the veteran was depressed at the time 
over issues relating to his wife's treatment for strokes and 
cancer.  He again reported having intrusive thoughts, memory 
flashbacks and recurring nightmares related to his 
experiences in Vietnam.  His most pronounced symptom was 
irritability and outbursts of anger, which he kept in check 
by avoiding people.  He reported that he was socially 
withdrawn and disliked being in crowds of people.  He had one 
friend, a Korean War veteran, with whom he socialized 
regularly, although they deliberately planned their meetings 
to occur during hours when there was less likelihood of 
encountering crowds.  On mental status examination, the 
veteran appeared somewhat disheveled, with mild body odor and 
a day's growth of beard, which the examiner attributed to his 
having driven to the early morning examination the previous 
evening and spending the night sleeping in his car so as to 
avoid heavy traffic.  His mood was sad and he displayed a 
flat affect.  He was oriented on all spheres and displayed no 
evidence of hallucinations, delusions, thought disorder or 
panic attacks.  He denied having suicidal or homicidal 
ideation.  He described his long-term memory as being intact 
but his short-term memory as being poor.  The examiner found 
no evidence of memory problems at the time of the interview.  
There was also no evidence that the veteran was affected by 
obsessive or ritualistic behaviors, inappropriate behavior, 
or impairment of judgment that interfered with his routine 
activities.  He was deemed competent to manage his own 
finances.  The pertinent Axis I diagnosis was PTSD with a GAF 
score of 40.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The applicable rating schedule for evaluating PTSD is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
schedule provides the following rating criteria: 

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 70 percent rating in Diagnostic Code 9411.  
See 38 C.F.R. § 4.7.  Outpatient psychiatric treatment 
records from August to December 2000, show that PTSD was 
manifested by subjective accounts of intrusive thoughts, 
memory flashbacks and recurring nightmares associated with 
his exposure to combat-related traumatic events during 
service, for which he was treated with counseling and 
medication.  

The VA psychiatric examination while hospitalized in December 
2000, reported that the veteran experienced anger control 
problems with outbursts of aggression indicative of impaired 
impulse control.  The report also establishes that he was 
socially withdrawn as a result of PTSD, thereby demonstrating 
that he has an impaired ability to establish and maintain 
effective relationships.  He reported experiencing panic 
attacks 2 to 3 times per week and it is reasonable to infer 
that his panic attacks would impose difficulties for him in 
adapting to stressful circumstances at work.  It is also 
significant that the examiner remarked that that veteran's 
PTSD severely interfered with his social and vocational 
functioning and his ability to enjoy life, and that he had a 
GAF score of 40, indicating some impairment in reality 
testing or communication or major impairment in work, family 
relations, judgment, thinking or mood.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  These 
aforementioned objective findings are essentially shown again 
on VA examination in October 2002.  Accordingly, the Board 
finds that an initial evaluation of 70 percent for PTSD is 
warranted.

In this case, the RO granted service connection and 
originally assigned a 50 percent evaluation for PTSD as of 
the date of receipt of the veteran's claim, i.e., August 31, 
2000.  See 38 C.F.R. § 3.400 (2003).  By this decision, an 
initial evaluation of 70 percent has been granted.  However, 
after review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 70 percent 
for PTSD at any time subsequent to August 31, 2000.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  The objective 
evidence does not demonstrate that the veteran currently has 
impaired thought processes, delusional thinking or 
hallucinations.  He does not display inappropriate behavior 
and he is not shown to be a persistent danger to himself or 
other people due to suicidal or homicidal ideation.  He is 
also well oriented on all spheres and capable of managing his 
own financial affairs.  Although he reported having 
occasional difficulties maintaining his own personal hygiene, 
he was noted to be well-groomed on examination in December 
2000 and on all outpatient treatment reports associated with 
the claim, and his disheveled appearance on examination in 
October 2002 was attributed to his having slept in his car 
during the evening prior to the examination after driving at 
night to avoid busy traffic.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 70 percent for PTSD, but no more, is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



